United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-3379
                                  ___________

John Fiola,                               *
                                          *
             Appellant,                   *
                                          * Appeal         from     the     United
States
    v.                     * District Court for the
                           * District of Minnesota.
Social Security Commissioner, *
                           *      [UNPUBLISHED]
         Appellee.         *
                      ___________

                                      Submitted: August 22, 1997
                                        Filed: September 9, 1997
                                  ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                      ___________

PER CURIAM.

    John Fiola appeals the district court's1 order
granting summary judgment affirming the Commissioner's
decision to deny Fiola disability insurance benefits and
supplemental security income. Having carefully reviewed
the record and the parties' submissions, we affirm the
judgment of the district court on the basis of the
reasons set forth in the magistrate judge's report. See
8th Cir. R. 47B.



      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota, adopting the report and recommendation of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
A true copy.

    Attest:

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -2-